Citation Nr: 1136976	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee disability. 

2.  Entitlement to an evaluation in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from November 1989 to November 1993 and from March 1994 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran claims that his service connected disabilities make him unemployable.  However, the record shows that entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) was denied in a January 2010 rating decision.  The Veteran did not appeal this decision.  Therefore, the issue of TDIU has already been addressed, and further action is not required under the provisions of Rice v. Shinseki, 22 Vet. App. 447 (2009).  If he wants to file a new claim he should do so at the RO.


FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia is productive of pain with mild degenerative change of the left posterior horn of the medial meniscus, but has flexion to at least 110 degrees and full extension without additional limitation after repetitive motion due to pain, weakness, excess fatigability, or incoordination, and without objective evidence of recurrent subluxation or lateral instability. 

2.  The Veteran's right ankle disability is productive of no more than moderate limitation of motion, without additional limitation after repetitive motion due to pain, weakness, excess fatigability, or incoordination.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5024, 5256, 5257, 5258, 5260, 5261 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in May 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before a decision review officer at the RO, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations that include findings relating to all the relevant rating criteria.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that the 10 percent evaluations assigned to his service connected left knee and right ankle disabilities are insufficient to compensate him for the impairment that results.  He complains of pain, increasing weakness, and instability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Left Knee

The record shows that entitlement to service connection for a left knee problem was established in a January 1994 rating decision.  A zero percent evaluation was assigned, effective from November 1993.  The evaluation was increased to 10 percent by a May 1997 rating decision, effective from the end of the Veteran's second period of active service in May 1995.  This rating decision changed the diagnosis of the Veteran's disability to chondromalacia of the left knee.  Subsequent decisions have continued the 10 percent evaluation, most recently in a July 2006 decision of the Board.  The Veteran's current claim was received in April 2007.  

The rating schedule did not contain a listing for a knee problem.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The Veteran's left knee problem was originally evaluated by analogy to the rating code for other impairment of the knee due to recurrent subluxation or lateral instability.  Under this rating code, impairment of the knee resulting in severe recurrent subluxation or lateral instability is evaluated as 30 percent disabling.  Moderate impairment of the knee due to recurrent subluxation or lateral instability is evaluated as 20 percent disabling.  Slight impairment merits a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5257.

A March 1999 rating decision evaluated the Veteran's left disability under the rating code for tenosynovitis.  This rating code states that tenosynovitis is to be rated based on limitation of motion of the affected part in the same way as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5024.  His disability continues to be evaluated by analogy to the rating code for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

For the knee, limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned due to healed injury were to be recognized as entitled to at least the minimum compensable rating for the joint.  In a precedent decision, the Acting General Counsel of the VA stated that if a musculoskeletal disability is rated under a specific diagnostic code that does not appear to involve limitation of motion, and another diagnostic code predicated upon limitation of motion may be applicable, the other diagnostic code must be considered.  For a knee disability rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 5261 does not need to be compensable but must at least meet the criteria for a zero percent rating.  A separate rating for arthritis could also be established based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  Separate evaluations may be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The evidence includes the findings of a May 2007 VA examination of the joints.  The Veteran reported a daily grinding sensation in his knee.  He also had occasional pain, which was described as moderately severe.  The Veteran subjectively reported that the knee was weak, stiff and had swelling.  There was fatigability and lack of endurance.  There was no heat, redness, giving away or locking.  The Veteran reported being told that he had torn tendons in his knee but he had never had any surgery.  Flare-ups were caused by prolonged standing or walking, and alleviated by pain medication and rest.  There were no recurrent subluxations or constitutional symptoms.  The Veteran said it affected him occupationally in that he could not stand for long, climb on the equipment he used to operate, or climb to do construction work.  At home he had difficulty doing yard work but could do his activities of daily living.  

On objective examination, he walked with an antalgic gait favoring the right side.  Muscle strength was 5/5 and equal in the lower extremities.  There was no obvious deformity of the left knee.  The Veteran had some medial joint line tenderness, but no effusion was noted.  Extension was to zero degrees, which was noted to be normal.  Flexion was to 120 degrees, which was lacking 20 degrees.  There was pain at the end point, but neither extension nor flexion changed with repetitive motion.  The knee joint was stable with negative Lachman, McMurray and drawer signs.  The Veteran had audible and palpable crepitus, which indicated meniscus abnormality.  An April 2003 magnetic resonance imaging (MRI) study was reviewed, which showed degeneration of the anterior horn of the medial meniscus with intact ligaments.  A current X-ray study revealed no evidence of fracture or dislocation.  There was no evidence of significant degenerative change or joint effusion.  A well circumscribed calcification was present in the soft tissues posterior to the proximal tibia.  The impression was chondromalacia of the patella of the left knee with meniscus degeneration.  

VA treatment records from October 2007 show that the Veteran was given a hinged wrap around brace for his left knee.  Physical therapy records from November 2007 show that the Veteran said the left knee felt like it was getting weaker.  The Veteran said the knee hurt when he put pressure on it when standing or climbing stairs, and that it would feel like it was giving out.  He reported his knee brace was helping.  The range of motion was 115 degrees of flexion and extension was within full limits.  The chondromalacia patellae test was positive, but the drawer sign, varus/valgus stress tests, and meniscus tests were all negative.  The assessment was decreasing strength and stability of the left knee.  

The Veteran underwent an additional VA examination of the joints in November 2007 by the same examiner who had examined the Veteran in May 2007.  His complaints were similar to those noted on the prior examination.  The Veteran reported that his knee seemed to be getting weaker and weaker.  There was some pain but the Veteran believed the biggest problem was the weakness.  He reported fatigability, lack of endurance, and giving way of the knee.  There was no stiffness, swelling, heat, redness, locking, or recurrent subluxations.  The Veteran was using a knee brace.  On objective examination, muscle strength was 5/5 and equal in the lower extremities.  There was no obvious deformity, edema, or effusion.  The Veteran had some tenderness along the posterior knee and the medial and lateral joint lines.  The knee was stable with negative Lachman, McMurray, and drawer signs.  Flexion was to 110 degrees and extension to zero degrees.  There was pain at the endpoint of motion but no further loss with repetition.  The previous X-rays were again reviewed.  The impression was chondromalacia patella of the left knee.  

Private medical records from Health South show that the Veteran received physical therapy for his left knee from November 2007 to January 2008.  

In June 2008, the Veteran was examined for injuries he sustained after he drove his four wheeler into a briar patch.  He reported that most of his pain was on the medial side of the left knee.  On objective examination, there was a small effusion with tenderness to palpation along the proximal aspect of the medial collateral ligament (MCL).  He was stable on Lachman and drawer testing but he opened up approximately 5 degrees and was quite tender on valgus testing.  Range of motion lacked 5 degrees of full extension, and there was 110 to 115 degrees of flexion.  An X-ray study did not show any abnormality.  The assessment was a grade I MCL strain or tear.  He could weight bear as tolerated, but he was given crutches as well, told to rest the knee and take it easy, and to return in 3 to 6 weeks.  

August 2008 physical therapy records include a diagnosis of a grade I MCL tear.  He was noted to have fallen off his four wheeler in June 2008 and to have stretched the medial aspect of his knee.  He continued to complain of tenderness of the medial aspect of this knee and some weakness due to trying to rest the knee.  Range of motion was from -8 degrees to 128 degrees.  The drawer test and the varus/valgus test were normal.  There was some clicking and pain of the meniscus and some discomfort with chondromalacia.  The assessment was an MCL tear.  

The Veteran was afforded an additional VA examination of his joints in September 2010.  He reported subjective complaints of deformity, giving way, instability, pain, stiffness, and decreased speed of joint motion.  He also reported weekly episodes of locking.  He did not have any episodes of dislocation or subluxation.  He also reported severe flare-ups a couple of times a week that lasted for three to seven days.  The Veteran said that when he had a flare-up he was unable to do anything.  On objective examination, there was crepitus and the Veteran exhibited tenderness wherever the knee was touched.  He was positive for grinding.  There were no clicks or snaps, no mass, no instability, and no patellar or meniscus abnormality.  The range of motion was from zero to 110 degrees, with zero degrees of extension noted to be normal.  There was objective evidence of pain on motion and pain following repetitive motion, but no additional limitation of motion.  A MRI revealed mild myxoid degenerative change of the posterior horn of the medial meniscus, and Grade II chondromalacia patella at the patellar apex and a slight tilt of the patella.  The ligaments were normal.  The Veteran was noted to have been unemployed for the past six years, but this was attributed to his back, mental health and other medical reasons.  The diagnoses included chrondromalacia of the left patella and mild degenerative change of the left posterior horn of the medial meniscus.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for the Veteran's left knee disability under any of the applicable rating codes.  

The Board has considered increased evaluations under the rating codes for limitation of flexion and extension, but this is not supported by the evidence.  The record shows that the Veteran's range of motion has been measured on many occasions during the past four years.  However, at no time was extension limited to the 15 degrees or was flexion limited to the 30 degrees required for a 20 percent evaluation.  In fact, extension was a normal zero percent on every occasion but in June 2008 when he lacked 5 degrees immediately following a separate injury sustained in a motor vehicle accident, and in August 2008 when it was shown to be a more than normal -8 degrees.  The effects of this injury were acute, and the Veteran's extension returned to normal after the injury resolved.  Flexion has never been limited to less than 110 degrees, which would not even warrant a compensable evaluation under the rating criteria.  Although the Veteran reported pain on motion, he was tested for additional limitation following repetitive motion in May 2007, November 2007, and September 2010, but on each occasion there was no objective evidence of additional limitation of motion.  The Board concludes that there is no basis for an increased evaluation under the rating codes for limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261.  Separate evaluations for limitation of flexion and limitation of extension are not assignable, as extension is normal and neither extension nor flexion is limited to at least the degree required for a zero percent evaluation.  VAOPGCPREC 9-04.

The Board has also considered entitlement to an increased evaluation due to recurrent subluxation or lateral instability, but this is not demonstrated.  The Veteran has provided subjective reports of instability and giving way at his examinations.  However, his subjective reports have never been supported by the objective findings.  Stability testing has been normal, and the examiners have stated that there is no instability or subluxation.  The Board recognizes that the Veteran displayed tenderness and opened up approximately 5 degrees on valgus testing following a June 2008 four wheeler accident, and was diagnosed with a Grade I strain or tear.  However, even assuming for the sake of argument that this additional injury would be included in the evaluation of the service connected disability; an increased evaluation would not be warranted for even a portion of the period on appeal.  This injury apparently resolved, as the drawer test and the varus/valgus test were normal only two months later in August 2008, as there was no objective evidence of instability on the September 2010 examination, and as a MRI obtained at that time showed the ligaments were normal.  Any instability during this period between June 2008 and August 2008 would have been temporary, and not the "recurrent" subluxation or lateral instability required for an evaluation under this rating code, and certainly not the chronic subluxation or instability needed for a compensable evaluation.  38 C.F.R. § 4.71a, Code 5257.  In view of the fact that there is no objective evidence of instability, there is no basis for separate evaluations based on instability and limitation of motion.  VAOPGCPREC 9-98.  

The Board has also considered whether the criteria for a 20 percent evaluation under the rating code for dislocation of the semilunar cartilage have been met.  The Veteran reported pain and weekly episodes of locking at the September 2010 VA examination.  However, the MRI conducted at that time did not reveal dislocation of the cartilage, and instead showed only mild degenerative change of the left posterior horn of the medial meniscus.  Given that the Veteran has consistently reported other symptoms such as deformity, giving way, and instability that were not confirmed on objective examination and given that the objective findings on this examination showed that there was no patellar or meniscus abnormality, the Board is unable to find reports of weekly episodes of locking to be credible.  Without objective evidence of dislocation or frequent episodes of locking, a 20 percent evaluation under this rating code is not warranted.  38 C.F.R. § 4.71a, Code 5258.  Finally, the Board notes that there is no evidence of ankylosis of the knee.  38 C.F.R. § 4.71a, Code 5256.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's complaints of pain, weakness, and giving way are all contemplated by the rating criteria.  Although the Veteran reports that he would have difficulty standing for long periods of time or climbing onto the construction equipment he used to operate, the evidence further shows that his unemployment is the result of many factors in addition to his knee.  Every examiner has noted that he can perform the activities of daily living.  There is no objective evidence that the Veteran's left knee disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  




Right Ankle

Entitlement to service connection for a right ankle sprain was established in a June 2000 rating decision.  A 10 percent evaluation was assigned for this disability under the rating code for limitation of motion of the ankle.  This rating code assigns a 20 percent evaluation for marked limitation of motion and a 10 percent evaluation for moderate limitation of motion.  38 C.F.R. § 4.71a, Code 5271.  

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

VA treatment records from January 2007 show that the Veteran had recently sustained an injury to his right ankle when he stepped on his porch the wrong way and twisted it.  It felt as if he was walking on a stiff unstable ankle.  On examination, there was slight swelling without redness at the inferior lateral malleolar area.  

At the May 2007 VA joint examination; the Veteran reported that he would experience flare-ups of his ankle due to walking or stepping the wrong way.  He described the pain as severe.  The frequency and duration would vary, but he said it could last for up to two weeks.  It was alleviated with pain medication and rest, and he had required physical therapy in the past.  The Veteran used a brace when he was going to do a lot of walking, and he had a shoe insert due to an arch problem.  The Veteran had not undergone any surgeries or additional injuries.  There were no dislocations, recurrent subluxations, inflammatory arthritis, constitutional symptoms, or prosthesis.  It affected his occupation in that he could not do any walking during a flare-up.  He was able to perform his activities of daily living, although he had a hard time standing or walking for a length of time and in navigating steps.  

On examination, the Veteran had an antalgic gait that favored the right side.  Muscle strength was 5/5 and equal in the lower extremities.  On inspection, the right ankle had some mild edema.  There was some laxity to varus stressing on the right ankle that was not noted on the left side.  Dorsiflexion was to 5 degrees which was lacking 15 degrees, and plantar flexion was to 30 degrees which was lacking 15 degrees.  The Veteran had pain at the endpoints of motion but range of motion was unchanged with repetition.  A review of January 2003 and August 2005 X-ray studies revealed traumatic arthritis.  The impression was traumatic arthritis of the right ankle with collateral ligament instability.  

At the November 2007 VA joints examination; the Veteran complained that his right ankle hurt all of the time.  It would give way, and he reported weakness, fatigability, and lack of endurance.  There was no heat, redness, or locking.  He said the ankle stayed swollen.  The Veteran used an ankle brace, and had sustained multiple falls because of the ankle giving out.  On objective examination, the right ankle did not have any obvious deformity, and there was no edema or tenderness.  The ankle was stable.  Dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees.  There was pain at the endpoint of motion but there was no loss of motion with repetition.  An X-ray study was essentially unremarkable.  The impression was chronic right ankle sprain.  

VA treatment records from October 2008 show that the Veteran complained of right ankle pain.  On examination, there was pain upon direct palpation to the sinus tarsi area.  There was some tenderness with inversion and eversion, mildly with dorsiflexion and plantar flexion.  There was no discoloration, edema, erythema, or ecchymosis.  The area was not warm to the touch.  The assessment was right sinus tarsitis.  

March 2009 VA treatment records show that the Veteran reported his ankle still bothered him but that it was much better.  He believed his orthotics were helping a lot.  There was still some tenderness upon palpation of the sinus tarsi area, and tenderness with inversion and eversion, mildly with dorsiflexion and plantar flexion.  The impression continued to be right sinus tarsitis.

In June 2009, the Veteran indicated that his orthotics were very helpful.  There was still some tenderness to the right ankle but not as intense as before the inserts.  

VA treatment records dated May 2010 show that ankle was negative for instability, and the Veteran had full range of motion in all four limbs.  

The Veteran underwent an additional VA joints examination in September 2010.  He was noted to use pain medication daily for his joint pains.  He reported wearing a brace on his right ankle and having had to undergo physical therapy.  Subjectively, the Veteran reported deformity of the ankle, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and swelling.  There were no flare-ups of joint disease.  The Veteran could stand for 15 to 30 minutes, but was unable to walk more than a few yards.  On objective examination, the Veteran's gait was normal.  There was a deformity and tenderness of the lateral aspect.  A mild amount of swelling was noted on the lateral aspect of the right ankle.  There was no instability, tendon abnormality, or abnormal angulation.  Range of motion of both ankles was 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was objective evidence of pain but there were no additional limitations with repetitive motion.  There was no joint ankylosis.  An X-ray study noted a plantar calcaneal spur and a jugular ossicle adjacent to the medial malleolus, but was otherwise unremarkable.  He was not employed, but this was attributed to his back, mental health and other medical reasons.  The diagnoses included status post right ankle sprain with arthralgia of the right ankle.  It would affect his work due to decreased mobility, weakness, fatigue and pain, and would also prevent exercise, chores and driving.  It did not interfere with the activities of daily living.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for the Veteran's right ankle disability.  At no point during the evaluation period did he have more than moderate limitation of motion.  

The record indicates that the Veteran sustained an additional injury to his right knee in January 2007.  The May 2007 VA examination found that the right ankle had dorsiflexion to 5 degrees which was lacking 15 degrees, and plantar flexion to 30 degrees which was lacking 15 degrees.  Thus, the Veteran lacked approximately half of his total range of motion, without additional limitation after repetitive motion.  This was the examination that showed the greatest impairment, and equates to moderate limitation.  By November 2007, the Veteran's dorsiflexion had improved to 15 degrees and plantar flexion remained at 30 degrees.  His range of motion was normal in May 2010 and September 2010.  At no point during the period on appeal does the Veteran show marked limitation of motion.  Instead, his limitation of motion continued to be moderate or less.  Although the Veteran had subjective complaints of weakness and fatigability on repetitive use, every examination showed that there was no objective evidence of a decrease in the range of motion following repetitive motion.  He has also been diagnosed as having sinus tarsitis, but the evidence indicates that this has been effectively treated and controlled with the use of orthotics.  The Board concludes that there is no basis for an evaluation of greater than 10 percent.  38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Code 5271.  

In reaching this decision, the Board has considered the use of other rating codes that address the ankle, but there are no other codes that fit the diagnosis or benefit the Veteran.  The most recent VA examination noted that the Veteran does not have ankylosis.  There is also no evidence of malunion of the os calcis or astragalus on X-ray studies.  38 C.F.R. § 4.71a, Codes 5270, 5272, 5273.  Finally, although the Veteran wears an ankle brace, there is no evidence that this is due to nonunion or malunion of the tibia and fibula.  38 C.F.R. § 4.71a, Code 5262.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  

As previously noted, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's complaints of pain, weakness, and giving way are all contemplated by the rating criteria.  Although the Veteran reports that he would have difficulty standing or walking for long periods of time, the evidence further shows that his unemployment is the result of many factors in addition to his ankle.  Every examiner has noted that he can perform the activities of daily living.  There is no objective evidence that the Veteran's right ankle disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied. 

Entitlement to an evaluation in excess of 10 percent for a right ankle disability is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


